46 F.3d 1138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vincent Tyrone BAYLIS, Petitioner-Appellant,v.Samuel LEWIS, Respondent-Appellee.
No. 94-15651.
United States Court of Appeals, Ninth Circuit
Submitted:  Nov. 14, 1994.*Decided:  Jan. 12, 1995.

Before:  LAY,** PREGERSON, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM***


2
Vincent Tyrone Baylis appeals the district court's denial of his 28 U.S.C. Sec. 2254 habeas petition, in which he challenged his probation revocation and his sentence for the sale of narcotics.  The district court ruled:  (1) Baylis failed to show that the Arizona state trial court did not conduct a fair hearing or adequate factual hearing; (2) Baylis failed to exhaust his claim for ineffective assistance in the state court, and thus that claim is procedurally barred; (3) Baylis' claim that his sentence violated the Eighth Amendment is also procedurally barred, as is his claim for denial of adequate relief procedures.  The district court also denied Baylis' request for production of his probation and medical records, in keeping with the conclusion of the magistrate judge's report, which found that Baylis failed to meet the required "cause and prejudice" test of Keeney v. Tamayo-Reyes, 112 S. Ct. 1715 (1992).


3
We have reviewed the briefs as well as the magistrate judge's Report and Recommendation and the district court's order denying Baylis' habeas petition.  We are satisfied that the district court ruled properly on each of the issues that were before it, and that the exhaustive report issued by the magistrate judge in this case provides a detailed legal analysis that we need not repeat here.  Thus we affirm the district court's denial of Baylis' habeas petition.


4
Baylis also asks us to consider for the first time in this appeal his claim of newly discovered evidence.  We deny this motion because Baylis has failed to show that the exhibits he seeks to introduce are newly discovered evidence.  Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990).  Baylis also for the first time moves for his release, urging that the Arizona Department of Corrections has incorrectly calculated his term.  But Baylis' correspondence with the Arizona Department of Corrections, which he encloses to support his claim, shows that his calculations are incorrect.  Accordingly, we deny this claim.


5
The district court's denial of Baylis' 28 U.S.C. Sec. 2254 habeas petition is affirmed.  Baylis' motion for leave to file newly discovered evidence is denied, and Baylis' motion for release is denied.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed. R. App.  P. 34(a), Ninth Circuit R. 34-4


**
 The Honorable Donald P. Lay, Senior Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3